DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 09/07/2021. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 12 is objected to because of the following informalities:
Claim 12 recites “wherein die computing device is configured to”. The word “die” appears to be typographical error. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. § 101 as directed to non-statutory subject matter. 
Claims 14 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to computer program per se. 
 A claim directed toward a non-transitory computer-readable medium having the program encoded thereon establishes a sufficient functional relationship between the program and a computer so as to remove it from the realm of “program per se”.  Hence, adding the limitation of “stored on a non-transitory computer-readable medium” would resolve this issue.
 	 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-6 and 8-14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kandemir et al. (US 20180189610, hereinafter Kandemir). 

Regarding Claim 1, Kandemir discloses a microscopy system comprising
a microscope which is configured to capture a raw overview image of a sample environment ([0072] FIG. 1,  capturing image data set 110 includes multiple images, which for example depict a cell culture as a function of time obtained from a phase-contrast microscope); and
a computing device which is configured to control the microscope to capture a plurality of raw overview images showing the sample environment with different capture parameters ([0068], Image data sets can be obtained by phase-contrast microscopy; [0070], using various non-invasive imaging techniques: contrast-microscopy techniques, such as for example bright-field contrast, transmitted-light contrast, dark-field contrast, DIC contrast, phase contrast, etc., and also three-dimensional (3D) imaging techniques or deep-sensor techniques, such as for example stereoscopy, time-of-flight measurement (TOF), structured illumination, phase shifting, interferometer);
wherein the computing device comprises a machine learning model trained with training raw overview images ([0048], a device is provided which is configured to train an event classification by machine learning and includes a processor, which is configured to perform an anomaly detection for detecting events in the image data set. The processor is also configured to determine a model assumption of the event classification based on the performance of the anomaly detection), wherein the machine learning model receives the raw overview images as input ([0093], FIG. 5. In this case, first in step S1, the anomaly detection 121 is performed for detecting events in the image data set 110, 111) and generates therefrom an output which is or which defines an overview image ([0089] Subsequently, the event classification 131 for classifying events 250 may be performed in a further image data set (not shown in FIG. 1) based on the determined model assumption 130 of the event classification 131. In this case, the image data set 110, 111, from which the candidate subset 122 has been selected, may be different or disjoint, or else at least partially overlapping with the further image data set on which the event classification 131 operates. The event classification 131 can also be used for images that were not taken into account for the training. [0090] The event classification 131 delivers as a result an assignment of various subsets 132-1, 132-2, 132-3 of the further image data set to various types of events, for example to: mitosis, apoptosis, and no event
Regarding Claim 2, Kandemir discloses the microscopy system according to claim 1, wherein each of the training raw overview images is labeled with an annotation indicating an assessment of the corresponding training raw overview image, whereby the machine learning model is designed to generate an assessment as output for each of the input raw overview images ([0088] Based on the supervised learning step, the event classification 131 can then be trained. In FIG. 1, the model assumption 130 is graphically illustrated as an a priori distribution of the event classification 13; [0089] Subsequently, the event classification 131 for classifying events 250 may be performed in a further image data set based on the determined model assumption 130 of the event classification 131)
Regarding Claim 3, Kandemir discloses the microscopy system according to claim 1,  wherein the machine learning model is designed to select one of the raw overview images as the overview image ([0031], for each image of the image data set determining the corresponding assigned probability of the method of drawing lots based on at least one element that is selected from the following group: a difference between a mean value of a prediction of the anomaly detection for image features of the corresponding image and the image features of the corresponding image; [0089] event classification 131 can also be used for images that were not taken into account for the training. [0090] The event classification 131 delivers as a result an assignment of various subsets 132-1, 132-2, 132-3 of the further image data set to various types of events, for example to: mitosis, apoptosis)
Regarding Claim 4, Kandemir discloses the microscopy system according to claim 1, wherein the machine learning model is designed to generate the overview image by combining at least two of the raw overview images ([0072], FIG. 1, image data set 110 includes multiple images, which for example depict a cell culture as a function of time and is obtained from a phase-contrast microscope; [0073], images of the image data set 110 may be processed to obtain a processed image data set 111that includes difference images of consecutive images of the image data set 110).
Regarding Claim 5, Kandemir discloses the microscopy system according to claim 1, wherein the machine learning model is designed to identify sample areas in the raw overview images and to carry out (S9) an assessment of the respective sample areas in the raw overview images, wherein the computing device or the machine learning model is configured to make a selection, based on the assessments, which of the raw overview images is used as or for the overview image ([0076], determine candidate subset 122, which includes a limited number of images of the image data set 110, 111 to determine a model assumption 130 of a subsequent event classification 131 by a supervised learning step 125, i.e., it is possible to train the event classification). 
Regarding Claim 6, Kandemir discloses the microscopy system according to claim 5, wherein the selection is based solely on the sample areas ([0085], FIG. 2,  sequential outputting of the images of the candidate subset 122 of the image data set 110, 111 by a user interface to a user).

    PNG
    media_image1.png
    288
    316
    media_image1.png
    Greyscale

Regarding Claim 8, Kandemir discloses the microscopy system according to claim 1, wherein the computing device is configured to determine the assessment of each sample area based on an assessment criterion relating to at least one of: an overdrive, an underdrive, noise, a frequency distribution of brightness values and a contrast ([0021], determine the candidate subset in such a way that a particularly steep learning curve is achieved with limited effort for the manual annotation to increase the accuracy of the event classification by correspondingly determining the model assumption). 
Regarding Claim 9, Kandemir discloses the microscopy system according to claim 1, wherein, when determining the overview image from the raw overview images, contextual data relating to one or more of the following characteristics is utilized: a sample type or sample carrier type; a type of an experiment to which the raw overview images belong;  capture parameters; information from one or more of the other raw overview images; classification results of entire image characteristics; and information from other capture modalities ([0068], different capture parameters such as image data sets can be obtained by phase-contrast microscopy; [0070], using various non-invasive imaging techniques: contrast-microscopy techniques, such as for example bright-field contrast, transmitted-light contrast, dark-field contrast, DIC contrast, phase contrast, etc., and also three-dimensional (3D) imaging techniques or deep-sensor techniques, such as for example stereoscopy, time-of-flight measurement (TOF), structured illumination, phase shifting, interferometer);
Regarding Claim 10, Kandemir discloses the microscopy system according to claim 1, wherein the machine learning model is designed to identify a sample type of a displayed sample from one or more of the raw overview images; and wherein the machine learning model or the computing device is configured to select, depending on the identified sample type, which of the raw overview images is used as or for the overview image ([0031], for each image of the image data set determining the corresponding assigned probability of the method of drawing lots based on at least one element that is selected from the following group: a difference between a mean value of a prediction of the anomaly detection for image features of the corresponding image and the image features of the corresponding image; [0089] event classification 131 can also be used for images that were not taken into account for the training. [0090] The event classification 131 delivers as a result an assignment of various subsets 132-1, 132-2, 132-3 of the further image data set to various types of events, for example to: mitosis, apoptosis)
Regarding Claim 11,  Kandemir discloses the microscopy system according to claim 10, wherein the machine learning model comprises a trained classification model for identifying the sample type ([0065] Techniques for training an event classification by machine learning are explained below based on a two-stage approach: (I), an anomaly detection is performed, operating on an image data set and detecting event candidates.  (II), a model assumption of the event classification is determined based on the performance of the anomaly detection, i.e., the event classification is trained; [0071], Images that form a candidate subset are selected from the resultant distribution of probabilities by the method of drawing lots and event classification is trained based on the supervised learning step).
Regarding Claim 12, Kandemir discloses the microscopy system according to claim 1, wherein the machine learning model is designed to determine a sample type for the input raw overview images; wherein die computing device is configured to:
access a predetermined assessment table which contains assessments depending on at least one capture parameter and the sample type ([0073], FIG. 1, the processed image data set 111 may include difference images of consecutive images of the image data set 110 and background is removed, and/or a binary conversion may be performed. [0089] Subsequently, the event classification 131 for classifying events 250 may be performed in a further image data set based on the determined model assumption 130 of the event classification 131);
 receive information regarding capture parameters of the raw overview images ([0068], different capture parameters such as image data sets can be obtained by phase-contrast microscopy; [0070], using various non-invasive imaging techniques: contrast-microscopy techniques, such as for example bright-field contrast, transmitted-light contrast, dark-field contrast, DIC contrast, phase contrast, etc., and also three-dimensional (3D) imaging techniques or deep-sensor techniques, such as for example stereoscopy, time-of-flight measurement (TOF), structured illumination, phase shifting, interferometer); 
read out assessments of the raw overview images according to their capture parameters and the determined sample type from the assessment table ([0089], event classification 131 for classifying events 250 may be performed in a further image data set based on the determined model assumption 130 of the event classification 131 disjoint, or else at least partially overlapping with the further image data set on which the event classification 131 operates. The event classification 131 can also be used for images that were not taken into account for the training; [0090] The event classification 131 delivers as a result an assignment of various subsets 132-1, 132-2, 132-3 of the further image data set to various types of events, for example to: mitosis, apoptosis, and no event); and
select, based on the read-out assessments, which of the raw overview images is used as or for the overview image ([0089] Subsequently, the event classification 131 for classifying events 250 may be performed in a further image data set (not shown in FIG. 1) based on the determined model assumption 130 of the event classification 131. In this case, the image data set 110, 111, from which the candidate subset 122 has been selected, may be different or disjoint, or else at least partially overlapping with the further image data set on which the event classification 131 operates. The event classification 131 can also be used for images that were not taken into account for the training. [0090] The event classification 131 delivers as a result an assignment of various subsets 132-1, 132-2, 132-3 of the further image data set to various types of events, for example to: mitosis, apoptosis, and no event.
Regarding Claim 13, method claim 13 of using the corresponding system claimed in claims 1,  and  the rejections of which are incorporated herein for the same reasons of anticipation as used above. 
Regarding Claim 14, computer program claim 14 of using the corresponding method claimed in claims 13,  and  the rejections of which are incorporated herein for the same reasons of  anticipation as used above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kandemir et al. (US 20180189610, hereinafter Kandemir) in view of FUCHS et al. (US 20210133966, hereinafter FUCHS).  
Regarding Claim 7, Kandemir discloses the microscopy system according to claim 1, but does not explicitly disclose wherein the machine learning model is designed to perform a semantic segmentation in order to locate the sample areas in the raw overview images. 
FUCHS teaches wherein the machine learning model is designed to perform a semantic segmentation in order to locate the sample areas in the raw overview images ([0059],  convolutional neural networks (CNNs) learning spatial features in images have shown outstanding achievements in image classification, object detection, and semantic segmentation. Semantic segmentation has been used on medical images to automatically segment biological structures. For example, U-Net is used to segment cells in microscopy images)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of semantic segmentation as taught by FUCHS ([0059]) into the microscope system of  Kandemir in order to provide  concatenations transferring feature maps from an encoder to a decoder to preserve spatial information. This architecture has shown more precise segmentation predictions on biomedical images (FUCHS, [0059]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL D FEREJA/Examiner, Art Unit 2487